                          Case
                          Case2:20-cv-00702-JAD-DJA
                               2:20-cv-00702-JAD-DJA Document
                                                     Document10
                                                              8 Filed
                                                                Filed05/28/20
                                                                      06/02/20 Page
                                                                               Page11of
                                                                                     of22


                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          CHARLES J. LEE, ESQ.
                     3    Nevada Bar No. 13523
                          3145 St. Rose Parkway, Suite 230
                     4    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     5    Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                     6
                          Counsel for Defendants
                     7

                     8                                 UNITED STATES DISTRICT COURT

                     9                                        DISTRICT OF NEVADA

                   10

                   11     GEORGEANN SEUELL,                                  CASE NO.:       2:20-cv-00702-JAD-DJA

                   12                           Plaintiff,
                                                                             STIPULATION AND ORDER TO
                   13     vs.                                                EXTEND TIME TO FILE ANSWER

                   14     OPPORTUNITY VILLAGE ASSOCIATION                    (FIRST REQUEST)
                          FOR RETARDED CITIZENS,
                   15     a Nevada non-profit corporation; and
                          OPPORTUNITY VILLAGE FOUNDATION,
                   16     a Nevada non-profit corporation,

                   17                           Defendants.

                   18

                   19            Pursuant to LR IA 6-1 and LR 7-1, Plaintiff, Georgeann Seuell, and Defendants

                   20     Opportunity Village Association for Retarded Citizens and Opportunity Village Foundation,

                   21     through their respective attorneys of record, hereby stipulate and agree that Defendants have until

                   22     June 12, 2020 to respond to the Complaint (ECF No. 1). Defendants were served with a copy of

                   23     the Summons and Complaint on April 23, 2020. However, Defendants did not receive notice that

                   24     they had been served until May 20, 2020. Good cause exists to grant this extension because

                   25     Defendants require time to investigate and prepare its response to the Complaint. This is the first

                   26     request for an extension made by the parties and the parties make this request in good faith and

                   27

                   28     ///
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                        1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case
                          Case2:20-cv-00702-JAD-DJA
                               2:20-cv-00702-JAD-DJA Document
                                                     Document10
                                                              8 Filed
                                                                Filed05/28/20
                                                                      06/02/20 Page
                                                                               Page22of
                                                                                     of22


                     1    not for the purpose of delay.

                     2     Dated this 28th day of May, 2020.        Dated this 28th day of May, 2020.

                     3     GARG GOLDEN LAW FIRM                     LAW OFFICES OF ROBERT P. SPRETNAK

                     4

                     5     By /s/ Anthony B. Golden                 By     /s/ Robert P. Spretnak
                             ANTHONY B. GOLDEN, ESQ.                     ROBERT P. SPRETNAK, ESQ.
                     6       3145 St. Rose Parkway, Suite 230            8275 S. Eastern Avenue, Suite 200
                             Henderson, Nevada 89052                     Las Vegas, Nevada 89123
                     7       (702) 850-0202                              (702) 454-4900

                     8        Counsel for Defendants                     Counsel for Plaintiff

                     9

                   10
                                                                ORDER
                   11
                                                                IT IS SO ORDERED:
                   12

                   13
                                                                                                      ____
                   14                                           UNITED
                                                                Daniel J.STATES
                                                                          AlbregtsDISTRICT COURT JUDGE
                                                                UNITED   STATES
                                                                United States     MAGISTRATE
                                                                               Magistrate Judge JUDGE
                   15

                   16
                                                                DATED: June 2, 2020
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
